
	
		I
		111th CONGRESS
		2d Session
		H. R. 5474
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Schauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act with
		  respect to reclassification of hospitals as rural referral centers under the
		  Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Hospital Reclassification Correction
			 Act of 2010.
		2.Reclassification
			 of hospitals as rural referral centers under the Medicare program
			(a)In
			 generalSection
			 1886(d)(10)(D)(iii) of the Social Security Act (42 U.S.C.
			 1395ww(d)(10)(D)(iii)) is amended by inserting or a hospital which is
			 the only subsection (d) hospital in its Metropolitan Statistical Area
			 after under paragraph (5)(C).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to the application of guidelines to applications filed before, on, or
			 after the date of the enactment of this Act for reclassifications for periods
			 beginning on or after October 1, 2010.
			
